Almanu, Presiding Justice.
In a divorce action between L. A. Floyd and Mildred Floyd in which both parties sought the custody of their two minor children, Patricia Dianne, age 14 years, and Terecia Ann, age 8 years, after a lengthy hearing the court awarded the custody of the children to the father with the right of visitation on the part of the mother.
The appeal is from this order. Appellant asserts that the court abused its discretion in awarding the two minors to the custody of the father and that the award of Patricia Dianne was contrary to the evidence and law because she was over 14 years of age and had elected to live with her mother under the provisions of Code Ann. § 30-127 as amended by Georgia L. 1962, pp. 713, 714. This Code section provides “where- the child has reached the age of 14 years, such child shall have the right to select the parent with whom such child desires to live and such selection shall be controlling unless the parent so selected is determined not to be a fit and proper person to have the custody of said child.”
The record in this case discloses that the trial judge heard much evidence from several witnesses as to the conduct and character of both the father and mother seeking to determine who was the proper and most fit person to have the care and responsibility of looking after the welfare of the children. The trial court made a finding that the mother was not a fit and proper custodian; and in making such finding, under the evidence, the trial judge did not err in refusing to recognize Patricia Dianne’s selection of her mother as the party with whom she desired to live. See Northcutt v. Northcutt, 220 Ga. 245 (138 SE2d 377) and Pritchett v. Pritchett, 219 Ga. 635 (135 SE2d 417). The court did not abuse its discretion in awarding the custody of both children to the father.

Judgment affirmed.


All the Justices concur.